Title: Edward Coles to James Madison, 28 January 1827
From: Coles, Edward
To: Madison, James


                        
                            
                                My dear Sir:
                            
                            
                                
                                    Green Mountain Albemarle
                                
                                January 28. 1827
                            
                        
                        It was my intention to have made you and Mrs. Madison a visit about this time—but unexpectedly I find myself
                            under the necessity of going to Richmond—to which place I shall set out this morning, and after remaining there a few
                            days, shall proceed to Washington, and after staying there two or three weeks, shall go on to Philadelphia, and expect to
                            return to Virginia in march or april, when I hope to have the happiness of spending some days with you and Mrs M.—In the
                            mean time I beg you and her to be assured of the affectionate regard of
                        
                            
                                Edward Coles
                            
                        
                    If I can render you or Mrs M. any service in Washington or Phia I should be gratified to do so as you both well know